FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                         June 29, 2018

Mr. Scott S. Hershman                            Ms. Deborah G. Hankinson
Lackey Hershman, LLP                             Hankinson LLP
3102 Oak Lawn Avenue, Suite 777                  750 N. St. Paul Street, Suite 1800
Dallas, TX 75219-4241                            Dallas, TX 75201
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

Mr. Robert Mark Millimet
Brewer, Attorneys & Counselors
1717 Main Street, Suite 5900
Dallas, TX 75201
* DELIVERED VIA E-MAIL *

RE:    Case Number: 16-0770
       Court of Appeals Number: 05-15-00580-CV
       Trial Court Number: DF-15-00596

Style: IN THE MATTER OF THE MARRIAGE OF I.C. AND Q.C. AND IN THE INTEREST
       OF S.C. AND K.C., CHILDREN


Dear Counsel:

       Today the Supreme Court of Texas issued an opinions and judgment in the above-
referenced cause. You may obtain a copy of the opinions and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk
                                                                        FILE COPY


                 THE SUPREME COURT OF TEXAS
                 Post Office Box 12248
                 Austin, Texas 78711
                                                                (512) 463-1312



cc:   District Clerk Dallas County (DELIVERED VIA E-MAIL)
      Mr. Bruce E. Bagelman (DELIVERED VIA E-MAIL)
      Ms. Lisa Matz (DELIVERED VIA E-MAIL)
      Mr. William Richard (Rick) Thompson II (DELIVERED VIA E-MAIL)
      Mr. Craig T. Enoch (DELIVERED VIA E-MAIL)
      Ms. Shelby L. O'Brien (DELIVERED VIA E-MAIL)
      Mr. William A. Brewer III (DELIVERED VIA E-MAIL)
      Mr. Jan Michal Zapendowski (DELIVERED VIA E-MAIL)
      Mr. Lawrence Lee Budner (DELIVERED VIA E-MAIL)